Citation Nr: 0949103	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  09-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1953 to June 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO). 

In his January 2008 claim, the Veteran sought service 
connection for bilateral hearing loss and tinnitus.  Though 
these claims were initially denied, service connection for 
left ear hearing loss and tinnitus were granted in a November 
2008 rating decision.  Thus, the sole issue of service 
connection for right ear hearing loss is properly before the 
Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The average puretone threshold in decibels in an authorized 
audiological evaluation in July 2008 was 22.5 in the right 
ear.  Speech recognition scores using the Maryland CNC word 
lists were 96 percent in the right ear.  


CONCLUSION OF LAW

The criteria for hearing loss for the right ear have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Sensorineural hearing loss, however, may be 
presumed to have been incurred in service, if it becomes 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a); 1131, 1137 38 C.F.R. §§ 3.307(a), 3.309(a).  
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in-service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  In the present case, the Veteran 
contends that he currently suffers from bilateral hearing 
loss which is causally related to his active duty noise 
exposure.  While the hearing loss the Veteran has in his left 
ear meets VA's criteria for a disability, the hearing in his 
right ear does not rise to the level of a disability for VA 
purposes.  Accordingly, his claim must be denied.  

First, the Board concedes that the Veteran was exposed to 
noise during his active duty service.  The Veteran served in 
the United States Navy for more than 20 years.  The Veteran 
was awarded the Combat Action Ribbon for his service aboard 
the U.S.S. Canberra during the Vietnam War.  His service 
undoubtedly exposed him to acoustic trauma, and noise 
exposure is thus conceded.

The Veteran's claim ultimately fails, however, because his 
right ear hearing has not deteriorated to the point to be 
considered disabling by VA regulation.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

On an authorized audiological evaluation in July 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
35
LEFT
35
20
30
50
50

The average decibel loss was thus 23 (22.5) in the right ear 
and 38 (37.5) in the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in both the right and left 
ears.

The level of hearing in the Veteran's right ear does not meet 
the criteria to be considered a disability under VA 
regulations.  Again, to be considered disabling, the 
Veteran's hearing loss would have to have and auditory 
threshold of 40 decibels or greater at one tested frequency, 
have thresholds of 26 decibels or greater at three 
frequencies, or have speech recognition of less than 94 
percent.  As reflected by the results of the audiometric 
examination above, the Veteran meets none of these criteria.  

In addition to the VA audiological examination, the Veteran 
submitted the results of a December 2007 examination in 
support of his claim for service connection for bilateral 
hearing loss.  The Board may not consider the content of this 
record, however, as the information in the December 2007 
examination is only a graph and not a breakdown of the 
results.  The Board is not in a position to interpret the 
results of this examination.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  A remand to obtain clarification is 
unnecessary, as the VA audio examination has provided a clear 
picture of the Veteran's current level of disability.  

In the December 2007 record provided by the Veteran, Dr. 
Sergio Menendez-Aponte stated that the Veteran's bilateral 
hearing loss and tinnitus were causally related to his active 
duty service.  While this may be true for the purposes of Dr. 
Menendez-Aponte, this opinion does not state that the 
Veteran's right ear hearing has deteriorated to a point to be 
considered disabling by VA standards.  Thus, there may be 
right ear hearing loss as Dr. Menendez-Aponte defines it, but 
that may not necessarily be the case with respect to the 
regulatory definition of hearing loss.  

The probative medical evidence in this case reflects that, 
with respect to the Veteran's right ear, the average puretone 
threshold in decibels was 22.5 and speech recognition scores 
were 96 percent.  The Board thus concludes that the criteria 
for hearing loss for the right ear have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2008 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
notice informed the Veteran of all of the elements of how 
service connection is established, including how VA assigns 
disability ratings and how an effective date is established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records.  Records of private 
treatment submitted by the Veteran has been associated with 
the claims file and considered with this appeal.  The Veteran 
was afforded a VA compensation and pension examination.  The 
Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


